


Exhibit 10.5




CONSENT AND ACCEPTANCE
OF
SHARE EXCHANGE AGREEMENT



          The Undersigned, being parties to that certain Share Exchange
Agreement (the “Agreement”), dated June 7, 2006, by and among PUKKA USA, INC.
(“Pukka”), SUNRISE U.S.A. INCORPORATED (“Sunrise”), PAUL RESSLER and LEONARD
DUCHARME, the principal shareholders of Pukka (collectively, the “Principal
Shareholders”), and the other individual shareholders of Pukka (each a
“Shareholder” and together with the Principal Shareholders, the “Shareholders”),
hereby state as follows:

1.       The Agreement as finally constituted on August 15, 2006, together with
all exhibits as set forth therein, conforms in all respects to the agreement and
transactions contemplated therein, and the parties hereto consent to and accept
the Agreement and all exhibits, schedules and related documents in the form
reviewed by the Company’s auditors as the final agreement of the parties.

2.       All conditions and prerequisites to the Closing of the transactions
contemplated by the Agreement have been fully performed and/or waived by the
parties as of August 15, 2006, and the parties hereto consent and agree that the
Stock Exchange between Pukka, Sunrise and the shareholders of Pukka has closed
effective on August 15, 2006.

          IN WITNESS WHEREOF, the parties hereto have caused this Consent and
Acceptance to be executed on the day and year set forth opposite below their
signatures.

SUNRISE U.S.A. INCORPORATED          PUKKA USA, INC.


By:    /s/ Omar G. Barrientos                             By:    /s/ Paul R.
Ressler                                   

Date: 8/16/06                                                   Date:
8/15/06                                                   

SHAREHOLDERS
(on behalf of themselves and of all Shareholders of Pukka):


/s/ Leonard DuCharme                                      /s/ Paul R.
Ressler                                            
Leonard DuCharme                                          Paul Ressler

Date: 8/15/06                                                   Date:
8/15/06                                                   






--------------------------------------------------------------------------------